MEMORANDUM **
Richard Harp and his wife appeal pro se from the district court’s post-judgment order denying a motion to remand this wrongful discharge action to Montana state court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, United Computer Sys., Inc. v. AT & T Corp., 298 F.3d 756, 760 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion by denying the motion to remand because it was filed after the case had been adjudicated on the merits and there was nothing left to remand.
To the extent that appellants challenge the underlying order dismissing the action, we lack jurisdiction to review that order because the notice of appeal was filed more than sixty days after judgment was entered. See Fed. RApp. P. 4(a)(1)(B); United Computer Sys., 298 F.3d at 761 (explaining that the Court lacks jurisdiction to review judgments for which a notice of appeal was not filed timely).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.